Exhibit 10.10

 

EXCLUSIVITY SERVICES AGREEMENT

 

EXCLUSIVITY SERVICES AGREEMENT, dated as of November 7, 2005 (this “Agreement”),
between NEWKIRK REALTY TRUST, INC., a Maryland corporation (the “Company”) and
MICHAEL L. ASHNER (“Ashner”), an individual.

 

RECITALS

 

WHEREAS, pursuant to that certain Exclusivity Services Agreement, dated as of
December 31, 2003, between First Union Real Estate Equity and Mortgage
Investments, an Ohio business trust (“First Union”), and Ashner (the “First
Union Agreement”), Ashner agreed, subject to certain conditions, to offer to
First Union all Business Opportunities (as defined in the First Union Agreement)
offered to him during the period that he is serving either as an executive
officer of First Union or as a member of the Board of Trustees of First Union;

 

WHEREAS, pursuant to that certain Acquisition Agreement, dated of even date
herewith, between the Company and First Union (the “Acquisition Agreement”),
simultaneously herewith First Union is assigning to the Company all of its
right, title and interest under the First Union Agreement solely with respect to
Business Opportunities related to Net Lease Assets (as defined in the
Acquisition Agreement);

 

WHEREAS, it is a condition to the Company entering into the Acquisition
Agreement that Ashner confirm the assignment provided for in the Acquisition
Agreement and enter into this Agreement;

 

NOW THEREFORE, in consideration of the foregoing and mutual provisions and
agreements contained herein, the parties hereto agree as follows:

 


ARTICLE I


 


CONFIRMATION OF ASSIGNMENT

 


SECTION 1.1                                      CONFIRMATION OF ASSIGNMENT. 
ASHNER HEREBY CONSENTS TO THE ASSIGNMENT PROVIDED FOR IN THE ACQUISITION
AGREEMENT AND AGREES TO BE BOUND BY THE TERMS OF THE FIRST UNION AGREEMENT AS IN
EFFECT ON THE DATE HEREOF.


 


SECTION 1.2                                      NO MODIFICATION.  ASHNER
COVENANTS AND AGREES THAT HE WILL NOT CONSENT TO ANY AMENDMENT OR MODIFICATION
OF THE FIRST UNION AGREEMENT TO THE EXTENT SUCH AMENDMENT OR MODIFICATION WOULD
RELIEVE ASHNER OF HIS OBLIGATIONS TO OFFER ALL BUSINESS OPPORTUNITIES AS THEY
RELATE TO NET LEASE ASSETS IN ACCORDANCE WITH THE TERMS OF THE FIRST UNION
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


SECTION 1.3                                      REPRESENTATIONS AND
WARRANTIES.  ASHNER REPRESENTS AND WARRANTS TO THE COMPANY THAT:


 

(I)                                     HE HAD THE FULL POWER AND AUTHORITY TO
ENTER INTO THE FIRST UNION AGREEMENT AND TO CONSUMMATE THE TRANSACTION
CONTEMPLATED THEREBY AND HAS THE FULL

 

--------------------------------------------------------------------------------


 

POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY;

 

(II)                                  THE FIRST UNION AGREEMENT WAS, AND THIS
AGREEMENT HAS BEEN, DULY EXECUTED AND DELIVERED BY ASHNER AND EACH SUCH
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF ASHNER,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
SUBJECT TO THE EFFECTS OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND SUBJECT TO THE EFFECTS OF GENERAL EQUITABLE PRINCIPLES;

 

(III)                               THE RIGHTS GRANTED BY ASHNER TO FIRST UNION
PURSUANT TO THE FIRST UNION AGREEMENT WERE GRANTED FREE AND CLEAR OF ANY LIEN OR
OTHER ENCUMBRANCE.

 


ARTICLE II


 


NET LEASE BUSINESS OPPORTUNITIES

 


SECTION 2.1                                      NET LEASE BUSINESS
OPPORTUNITY.  IF THE ACQUISITION AGREEMENT IS TERMINATED SOLELY AS A RESULT OF
THE TERMINATION OF THE FIRST UNION AGREEMENT, ASHNER COVENANTS AND AGREES THAT
FROM AND AFTER SUCH DATE, ANY NET LEASE BUSINESS OPPORTUNITY OFFERED TO HIM
DURING THE EXCLUSIVITY PERIOD SHALL BE OFFERED TO THE COMPANY.  ”NET LEASE
BUSINESS OPPORTUNITY” SHALL MEAN ANY INVESTMENT IN REAL PROPERTY OR ASSETS
RELATED THERETO OTHER THAN A PERMITTED INVESTMENT (AS DEFINED IN SECTION 2.2)
AND WHICH RELATE SOLELY TO (I) A PROPERTY THAT IS EITHER (A) TRIPLE NET LEASED
OR (B) WHERE A TENANT LEASES AT LEAST 85% OF THE RENTABLE SQUARE FOOTAGE OF THE
PROPERTY AND, IN ADDITION TO BASE RENT, THE TENANT IS REQUIRED TO PAY SOME OR
ALL OF THE OPERATING EXPENSES FOR THE PROPERTY, AND, IN BOTH (A) AND (B) THE
LEASE HAS A REMAINING TERM, EXCLUSIVE OF ALL UNEXERCISED RENEWAL TERMS, OF MORE
THAN 18 MONTHS, (II) MANAGEMENT AGREEMENTS AND MASTER LEASES WITH TERMS OF
GREATER THAN THREE YEARS WHERE A MANAGER OR MASTER LESSEE BEARS ALL OPERATING
EXPENSES OF THE PROPERTY AND PAYS THE OWNER A FIXED RETURN, (III) SECURITIES OF
COMPANIES INCLUDING, WITHOUT LIMITATION, CORPORATIONS, PARTNERSHIPS AND LIMITED
LIABILITY COMPANIES, WHETHER OR NOT PUBLICLY TRADED, THAT ARE PRIMARILY INVESTED
IN ASSETS THAT MEET THE REQUIREMENTS OF CLAUSES (I) AND (II), AND (IV) ALL
RETENANTING AND REDEVELOPMENT ASSOCIATED WITH SUCH PROPERTIES, AGREEMENTS AND
LEASES, AND ALL ACTIVITIES INCIDENTAL THERETO.  “EXCLUSIVITY PERIOD” MEANS ALL
TIMES DURING WHICH ASHNER:  (I) SERVES AS AN EXECUTIVE OFFICER OF THE COMPANY;
(II) SERVES AS A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS; OR (III) IS THE
CONTROLLING EQUITYHOLDER, DIRECTLY OR INDIRECTLY, OF THE EXTERNAL ADVISOR TO THE
COMPANY.


 


SECTION 2.2                                      PERMITTED INVESTMENTS. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NONE OF THE FOLLOWING SHALL BE
DEEMED A NET LEASE BUSINESS OPPORTUNITY (EACH, A “PERMITTED INVESTMENT”):


 

(i)                                                             investments in
equity securities of publicly traded real estate entities in an amount not to
exceed two percent (2%) of the outstanding equity securities of such entity;

 

2

--------------------------------------------------------------------------------


 

(ii)                                                          passive
investments in real estate entities where the investment does not represent the
greater of a 10% equity interest in the entity or $1,500,000; and

 

(iii)                                                       investments which
relate to assets that are then currently held by entities set forth on
Schedule 1 hereto (such entities being hereinafter referred to as “Ashner
Entities”).

 

(iv)                                                      investments in assets
directly or indirectly owned or controlled by an Ashner Entity.

 


ARTICLE III


 


GENERAL PROVISIONS

 


SECTION 3.1                                      TERMINATION.  EXCEPT AS
CONTEMPLATED BY SECTION 2.1 HEREOF, THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE
UPON THE TERMINATION OF THE EXCLUSIVITY ASSIGNMENT.  THIS AGREEMENT SHALL
TERMINATE AT SUCH TIME AS THE EXCLUSIVITY PERIOD TERMINATES.  THE COMPANY MAY
TERMINATE THIS AGREEMENT AT ANY TIME UPON 10 DAYS PRIOR NOTICE.


 


SECTION 3.2                                      AMENDMENT.  THIS AGREEMENT MAY
NOT BE AMENDED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES HERETO,
WHICH IN THE CASE OF THE COMPANY SHALL REQUIRE THE MAJORITY VOTE OF ITS
INDEPENDENT DIRECTORS (AS DEFINED IN THE RULES AND REGULATIONS OF THE NEW YORK
STOCK EXCHANGE).


 


SECTION 3.3                                      NOTICES.  ALL NOTICES,
REQUESTS, CLAIMS, DEMANDS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING
AND SHALL BE GIVEN (AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON RECEIPT) BY
DELIVERY IN PERSON, BY TELECOPY OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID, RETURN RECEIPT REQUESTED) TO THE RESPECTIVE PARTIES AT THE FOLLOWING
ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED IN A
NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION 3.3):


 

if to Ashner:

 

Two Jericho Plaza

Wing A — Suite 111

Jericho, NY  11753

Telephone: (516) 822-0022

Fax No.:    (516) 433-2777

 

3

--------------------------------------------------------------------------------


 

if to the Company:

 

Newkirk Realty Trust, Inc.

7 Bulfinch Place

Suite 500

Boston, MA 02114

Telephone No: (617) 570-4600

Telecopier No: (617) 742-4643

Attention: Carolyn Tiffany

 


SECTION 3.4                                      SEVERABILITY.  IF ANY TERM OR
OTHER PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING
ENFORCED BY ANY RULE OF LAW, OR PUBLIC POLICY, ALL OTHER CONDITIONS AND
PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT
SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE AGREEMENTS CONTAINED HEREIN
ARE NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY.  UPON SUCH
DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE
OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN A MUTUALLY ACCEPTABLE MANNER IN ORDER THAT THE AGREEMENTS CONTAINED
HEREIN BE CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE.


 


SECTION 3.5                                      SPECIFIC PERFORMANCE.  THE
PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT ANY
PROVISION OF THIS AGREEMENT IS NOT PERFORMED IN ACCORDANCE WITH THE TERMS HEREOF
AND THAT THE PARTIES SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE TERMS
HEREOF, IN ADDITION TO ANY OTHER REMEDY AT LAW OR EQUITY.


 


SECTION 3.6                                      ENTIRE AGREEMENT; ASSIGNMENT. 
THIS AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERTAKINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES, OR ANY OF THEM, WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.  THIS AGREEMENT SHALL NOT BE
ASSIGNED BY OPERATION OF LAW OR OTHERWISE.


 


SECTION 3.7                                      WAIVER.  NO PURPORTED EXTENSION
OR WAIVER BY ANY PARTY SHALL BE VALID UNLESS SET FORTH IN AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY OR PARTIES TO BE BOUND THEREBY.


 


SECTION 3.8                                      PARTIES IN INTEREST.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF EACH PARTY HERETO,
AND NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL
CONFER UPON ANY OTHER PERSON ANY RIGHT, BENEFIT OR REMEDY OF ANY NATURE
WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.


 


SECTION 3.9                                      GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE PERFORMED IN THAT STATE. 
ALL ACTIONS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL
BE HEARD AND DETERMINED EXCLUSIVELY IN ANY NEW YORK STATE OR FEDERAL COURT.  THE
PARTIES HERETO HEREBY (A) SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK FOR THE PURPOSE OF ANY ACTION ARISING OUT OF OR RELATING
TO THIS AGREEMENT BROUGHT BY ANY PARTY HERETO, AND (B) IRREVOCABLY WAIVE, AND
AGREE NOT TO ASSERT BY WAY OF MOTION, DEFENSE, OR

 

4

--------------------------------------------------------------------------------


 


OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF THE ABOVE-NAMED COURT, THAT ITS PROPERTY IS EXEMPT OR IMMUNE
FROM ATTACHMENT OR EXECUTION, THAT THE ACTION IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE ACTION IS IMPROPER, OR THAT THIS AGREEMENT OR THE
TRANSACTIONS MAY NOT BE ENFORCED IN OR BY THE ABOVE-NAMED COURT.


 


SECTION 3.10   WAIVER OF JURY TRIAL.   EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH OF THE PARTIES HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 3.10.


 


SECTION 3.11   HEADINGS.  THE DESCRIPTIVE HEADINGS CONTAINED IN THIS AGREEMENT
ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN ANY WAY
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


SECTION 3.12   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED
(INCLUDING BY FACSIMILE TRANSMISSION) IN ONE OR MORE COUNTERPARTS, AND BY THE
DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

 

NEWKIRK REALTY TRUST, INC.

 

 

 

 

By:

/s/ Michael L. Ashner

 

 

Name:

Michael L. Ashner

 

Title:

Chief Executive Officer

 

 

 

 

 

/s/ Michael L. Ashner

 

 

Michael L. Ashner

 

 

5

--------------------------------------------------------------------------------


 

Schedule 1

 

600 Grant AS GP L.P.

AP-PCC III, L.P.

AP-WEM USR LLC

Exeter Capital Corporation (family management company with less than $100,000 in
assets)

First Union Real Estate Equity and Mortgage Investments

First Winthrop Corporation

FUR Holdings LLC

FUR Advisors LLC

FUR Investors LLC

Kestrel Management Corp.

Kestrel Management, L.P.

MAQ/JV Associates LLC

MAQ/Pines Limited Partnership

Newkirk NL Holdings LLC

Newkirk RE Holdings LLC

U.S. Realty Advisors LLC

WEM-Brynmawr Associates LLC

Winthrop Financial Associates, A Limited Partnership

Winthrop Management, L.P.

 

and (i) all other single asset entities in which Michael Ashner holds an
investment as of the date of this Agreement, and (ii) other entities in which
Michael Ashner holds a non-controlling interest as of the date of this
Agreement.

 

6

--------------------------------------------------------------------------------

 